Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/17/2021 has been considered by the examiner. For the record, the document described in the IDS does not appear to be present in the non-patent literature submitted on 09/17/2021, but the relevant document is made available on Trimble’s website.
Status of Application
Claims 1-31 are pending. Claims 1, 14, and 23 are the independent claims. Claims 1, 8, 11, 14, 21, 23, and 30 have been amended. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 09/17/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 09/17/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the objection to the drawings, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objection to the drawings has been withdrawn.
With respect to the claim rejections of claims 1-31 under 35 U.S.C. § 112 (a) directed towards a disclosure which is not enabling, applicant’s “Amendment and Remarks” have been fully considered and are persuasive, however it is the Office’s stance that the limitations still do not comply with the requirements of 35 U.S.C. § 112(a). The applicant points to “NMEA-0183 Messages Guide for AgGPS Receivers” to support the claim that GPS sensors may be configured to provide directional data or orientation and states that it is well known. To be clear, at no point in that disclosure does it state that heading or orientation. As the applicant states, the reference supports that GPS sensors can provide course over ground or course made good using data over time. Course over ground and course made good are distinct from a heading or orientation, in that course over ground is the actual path the vehicle has already traveled, not taking into account drift, sideslip, etc. and is not necessarily indicative of the direction the vehicle is currently facing. A single GPS is incapable of determining which direction it is actually facing. A single stationary gps can be rotated indefinitely and it has no effect on the data provided by the gps, regardless of the fact that its heading is constantly changing. Using course over ground, one could use models such an extended Kalman filter to estimate the expected orientation of the GPS, but no determination of the actual instantaneous heading of the vehicle can be made with the use of a single GPS device. A vehicle that is sliding or in reverse while traveling along a path or road returns the same gps data as a vehicle oriented down the path. Devices with gps that definitively determine their heading or orientation either using multiple GPS devices, such as the international space station, supplement their determination with the use of an actual compass, such as with smartphones, or by assuming an estimated heading or orientation by assuming the device’s motion will continue with a path based on the path already traveled and that it is oriented in the direction it has traveled. Applicant stated they “simply [make] use of multiple data streams in order to obtain both the global positioning and the directional data necessary”, but with each individual sensor in the claims stated to sense a relative orientation of its vehicle’s axis within a global coordinate system and no recitation of multiple data streams in the specification, it is unclear what the applicant means by this statement and which multiple data streams are being used with each individual sensor. A similar set of arguments can be used to maintain the separate rejection of claim 13, in addition to the arguments already presented in the previous office action. If the single gps is unable to determine the orientation of the second vehicle in the global coordinate system on its own, then it is unable to determine the relative angle between the two vehicles if it is located along the pivot axis. As an 
Therefore the Office respectfully disagrees and the claim rejections of claims 1-31 under 35 U.S.C. § 112 (a) remain.
With respect to the claim rejections of claims 1-31 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered. Applicant’s amendments and remarks directed towards the rejections involving “the receiver”, “substantially”, “a first position”, “a second position”, “third axis” are persuasive and therefore withdrawn.  However, due to similar reasons as those stated above, the 112b rejection directed towards claims 13 and 22 remain, as the metes and bounds of the functions performed by the GPS on the pivot axis in those claims remain indefinite. Additionally the amendments to claim 21 have introduced a new antecedent basis issue regarding “the receiver”, similar to those previously present in claims 1, 10, 14, and 23. Therefore the claim rejections of claims 1-12, 14-21, and 23-31 under 35 U.S.C. § 112(b) are withdrawn, but the claim rejections of claims 13 and 22 under 35 U.S.C. § 112(b) remain.
With respect to the claim rejections of claims 1-31 under 35 U.S.C. § 102 and 103, applicant’s “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant argues that Bevly fails to anticipate that which is defined in each of independent claims 1, 14, 23 or that, “in short, Bevly et al. require a system that utilizes GPS readings from a vehicle and from a ground station”. However, the controller arrangement and sensor arrangement are only “comprising” the further limitations and the sensor only “includes” a gps, so the claims do not preclude the use of additional information, as is the case in Bevly. If it is the applicant’s intention for the current 
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject matter and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office respectfully disagrees with applicant’s arguments.
Applicant further argues that the other prior arts of record fail to cure the deficiencies of the independent claim, and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office respectfully disagrees with applicant’s arguments.
Therefore the Office's respectfully disagrees and the claim rejections of claims 1-31 under 35 U.S.C. § 102 and 103 remain.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 10, 14, and 23 contain similarly recited limitations and are rejected under the same rationale.
Claim 13 recites “wherein the second sensor is located along a pivot axis of a pivot coupling between the first and second vehicles”. The second sensor is only claimed to include a GPS sensor, which provides positional information based on satellite signals. The pivot axis runs through the point at which the first vehicle and second vehicle are connected, therefore its coordinate position does not change relative to each vehicle. Instead, the two vehicles simply rotate around the pivot point. So a GPS device placed at the pivot point will always maintain the same relative position to any another GPS placed at any fixed point on either vehicle. So the first sensor and the second sensor will always be at the same distance or relative position from each other. No matter what articulation angle the second vehicle has relative to the first vehicle, the pivot point and therefore its GPS will still be at the same point relative to the first sensor’s GPS. Using Fig. 2 as a visual aid, if the second sensor is placed on the pivot point, which is on the first longitudinal axis along with the first sensor, two points on the same axis would not ever measure a non-zero offset. The placement of the sensor claimed by claim 13 prevents 
Claim 22 contains similarly recited limitations and is rejected under the same rationale.
	Claims 2-13, 15-22, and 24-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “wherein the second sensor is located along a pivot axis of a pivot coupling between the first and second vehicles”. The second sensor is only claimed to include a GPS sensor, which provides positional information based on satellite signals. The pivot axis runs through the point at which the first vehicle and second vehicle are connected, therefore its coordinate position does not change relative to each vehicle. Instead, the two vehicles simply rotate around the pivot point. So a GPS device placed at the pivot point will always maintain the same relative position from any another GPS placed at any fixed point on either vehicle. So it is unclear how an articulation angle would be determined if the second sensor is a GPS that is placed along the pivot axis. However, since the sensor merely “includes” a GPS, for the purpose of examination, the second sensor will be interpreted to 
Claim 22 contains similarly recited limitations and is rejected under the same rationale.
Claim 21 recites “the receiver” in line 6. There is insufficient antecedent basis for this limitation in the claim.  The terms “a first global positioning system receiver” and “a second global positioning system receiver” have been previously introduced in claim 14 and “a third global positioning system receiver” has yet to be introduced, so it is indefinite as to which receiver “the receiver” is referring to. For the purpose of examination, this instance of “the receiver” will be interpreted to be referring to the “a third global positioning system receiver”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-5, 7-8, 12, 14-17, 19, 23-27, and 29-30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bevly et al. (US 6,434,462 B1).
Regarding claim 1, Bevly discloses a vehicle system, comprising:
a first vehicle having a first longitudinal axis; a second vehicle operably coupled with the first vehicle and having a second longitudinal axis, wherein the second longitudinal axis of the second vehicle is movable between a first position where the second axis is aligned with the first axis and a second 
and a controller arrangement, comprising:
a sensor arrangement, comprising:
a first sensor connected with the first vehicle, the first sensor includes a first global positioning system receiver and is configured to sense a relative orientation of the first longitudinal axis within a global coordinate system; (Bevly Fig. 1-3 and column 1 line 49 through column 2 line 28, column 3 lines 6-8, and column 3 lines 31-34)
and a second sensor connected with the second vehicle, the second sensor includes a second global positioning system receiver and is configured to sense a relative orientation of the second longitudinal axis within a global coordinate system; and (Bevly Fig. 1-3 and column 1 line 49 through column 2 line 28, column 2 lines 60-65, and column 3 lines 28-31)
a controller operably coupled the first sensor and the second sensor, wherein the controller is configured to calculate an angular offset between the first and second longitudinal axes. (Bevly Fig. 1-3 and column 1 line 49 through column 2 line 28, and column 3 line 38 through column 4 line 64)
Regarding claim 2, Bevly discloses wherein the first vehicle includes a towing vehicle and the second vehicle includes towed vehicle (Bevly abstract and column 1 lines 49-57 and column 2 lines 47-56).
Regarding claim 3, Bevly discloses wherein the towing vehicle includes a semi-tractor (Bevly column 1 lines 6-9, column 1 lines 49-60, column 2 lines 45-48).
Regarding claim 4, Bevly discloses wherein the towed vehicle includes a semi-trailer (Bevly abstract and column Fig. 1-2).

Regarding claim 7, Bevly discloses wherein the second sensor is located along the second longitudinal axis (Bevly Fig. 1-3 and column 1 line 49 through column 2 line 28, column 2 lines 60-65, column 3 lines 28-31, and column 4 lines 43-48).  
Regarding claim 8, Bevly discloses wherein the angular offset is in a lateral direction (Bevly Fig. 1-2).
Regarding claim 12, Bevly discloses wherein the second vehicle is pivotably coupled with the first vehicle (Bevly column 2 lines 45-48).
With respect to claims 14-17, 19, 23-27, and 29-30: all limitations have been examined with respect to the system in claims 1-5, 7-8, and 12. The system taught/disclosed in claims 1-5, 7-8, and 12 clearly covers the limitations of claims 14-17 and 19 and can clearly perform the method of claims 23-27, and 29-30. Therefore claims 14-17, 19, 23-27, and 29-30 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bevly et al. (US 6,434,462 B1).
Regarding claim 10, Bevly discloses the claimed invention except for explicitly stating further comprising: a third vehicle operably coupled with the second vehicle and having a third longitudinal axis, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Regarding claim 11, Bevly discloses wherein the angular offset between the second and third axes is in the lateral direction (Bevly Fig. 1-2).
With respect to claim 21: all limitations have been examined with respect to the system in claims 10-11. The system taught/disclosed in claims 10-11 clearly covers the limitations of claim 21. Therefore claim 21 is rejected under the same rationale.
Claims 6, 18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bevly et al. (US 6,434,462 B1) in view of Okada (US 2008/0027645 A1).
Regarding claim 6, while Bevly discloses a plurality of GPS devices that are used to determine the tractor’s position, which is located along the first longitudinal axis, Bevly does not explicitly state wherein the first sensor itself is located along the first longitudinal axis.
However, Okada teaches wherein the first sensor is located along the first longitudinal axis (Okada abstract and ¶12-14, 18). It is the Office's stance that the specification of placing the gps sensor 
With respect to claims 18 and 28: all limitations have been examined with respect to the system in claims 1-2, 6, 8, and 12. The system taught/disclosed in claims 1-2, 6, 8, and 12 clearly covers the limitations of the system in claim 18 and can clearly perform the method of claim 28. Therefore claims 18 and 28 are rejected under the same rationale.
	Claims 9, 20, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bevly et al. (US 6,434,462 B1) in view of Headley (US 2015/0307129 A1).
Regarding claim 9, while Bevly discloses wherein the controller is operatively connected to the first vehicle, it does not explicitly state wherein the controller is actually located within the first vehicle.  
	However, Headley teaches wherein the controller is located within the first vehicle (Headley Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the articulation estimation device, as described by Bevly, to have the controller located in the first vehicle, as taught by Headley, because it creates a more robust system where the first vehicle contains most of the necessary parts for operation. This means that the second vehicle, or trailer, can be more easily interchangeable without duplication of parts. It would be more expensive to put the controller in every trailer, instead of just in the towing vehicle itself.
.
Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bevly et al. (US 6,434,462 B1) in view of Lavoie et al. (US 2018/0001928 A1).
	Regarding claim 13, Bevly does not explicitly state wherein the second sensor is located along a pivot axis of a pivot coupling between the first and second vehicles.
	However, Lavoie teaches wherein the second sensor is located along a pivot axis of a pivot coupling between the first and second vehicles (Lavoie Fig. 14 and ¶120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the articulation angle estimation device, as described by Bevly, to include a sensor along the pivot axis, as taught by Lavoie, because it creates a more robust system that provides a direct measurement of the articulation angle without the need for additional calculations or geometric considerations. Simplifying the process reduces the opportunities for error and reduces the number of devices or sensors necessary in the articulation angle determination process.
With respect to claim 22: all limitations have been examined with respect to the system in claims 1-2, 8, and 12-13. The system taught/disclosed in claims 1-2, 8, and 12-13 clearly covers the limitations of the system in claim 22. Therefore claim 22 is rejected under the same rationale.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        December 18, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669